Citation Nr: 1414059	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-20 528	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in October 1950, August 1990, and March 2012 regional office decisions denying service connection for a left knee disability.

2.  If not, whether there is new and material evidence to reopen this claim of entitlement to service connection for a left knee disability.

3.  If there is, entitlement to service connection for this left knee disability.

4.  Entitlement to service connection for an eye disability, including glaucoma secondary to medication taken for treatment of the left knee disability.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to December 1946.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March 2012, October 2012, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

During the hearing, an additional claim was raised of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional eye disability alleged to be the result of Coumadin (i.e., blood-thinner) therapy provided by doctors at a VA medical center (VAMC) in Texas.  It is nonetheless a claim for eye disability in a pejorative sense, so for the same disability at issue in this appeal, albeit on grounds different from those pertaining to why the eye disability is service connected.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Buckely v. West, 12 Vet. App. 76, 83 (1998).


In Robinson, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for the disability.  Also, in Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the Court held that, although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  If § 1151 compensation is granted for a disability, then the disability is for all intents and purposes treated as if it is a service-connected disability.  See also 38 C.F.R. § 3.361 (2013).  So, at least arguably, this is simply another means of trying to establish entitlement to compensation for this same disability, rather than necessarily a separate claim, per se.

In any event, the Veteran's claims of entitlement to service connection for an eye disability and for a left knee disability require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.  This additional claim for § 1151 compensation for the eye disability has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ), so the Board could not in the first instance without potentially prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  So, ultimately, the question of whether this claim for § 1151 compensation is being referred, rather than remanded, has less significance in the complete scheme of things.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The October 1950 and August 1990 rating decisions now being collaterally attacked were not appealed and resultantly have become final and binding determinations based on the evidence then of record.  Those decisions were not clearly and unmistakably erroneous or fatally flawed or egregious based on the evidence then of record and the statutes and regulations then in effect as concerning the Veteran's purported entitlement to service connection for a left knee disability.

2.  The March 2012 rating decision also denying a petition to reopen this claim is still on appeal, so not yet final and binding.

3.  Additional evidence received since the intervening August 1990 decision is not cumulative or redundant of the evidence already of record and considered in that decision, relates to an unestablished fact necessary to substantiate this claim for a left knee disability, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The October 1950 and August 1990 decisions did not involve CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

2.  The March 2012 rating decision is not yet final and binding, so not yet subject to collateral attack by showing it involved CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105, 3.160(d), 20.1103 (2013).

3.  The intervening August 1990 RO decision denying the Veteran's petition to reopen his claim of entitlement to service connection for a left knee disability is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013).

4.  But there is new and material evidence since that decision to reopen this claim.
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2013).

In regards to the Veteran's CUE claim, the Court held in Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc), that the provisions of the VCAA are not applicable to CUE claims.  Therefore, a discussion of the VCAA's notice and duty to assist provisions is not required for this particular claim.  See also 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.

In regards to the Veteran's petition to reopen his previously denied claim, the Board is granting this request and reopening his claim for service connection for a left knee disability.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding it for further development and consideration.  Thus, a discussion of VA's duties to notify and assist is unnecessary at this juncture.  Also, because the claim is being reopened, the Board need not determine whether he received the type of notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including in terms of apprising him of the specific reasons this claim previously was denied.  It is being reopened, regardless.


CUE

According to 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE has been defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in [38 C.F.R.] § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).


The Court has devised a three-prong test to ascertain the presence of CUE in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court clarified the test set forth in Russell.  In Fugo, the Court stated, "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  There is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.  See also Grover v. West, 12 Vet. App. 109, 
111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).

The Veteran argues that the RO's October 1950 rating decision involved CUE because X-ray evidence was overlooked when denying his claim of entitlement to service connection.  He also argues that the RO's August 1990 and March 2012 rating decisions similarly involved CUE, in that he was incorrectly required to furnish new and material evidence to reopen his claim.  For the reasons and bases that follow, the Board does not find CUE in either of those previous decisions.


The Veteran began serving on active duty in July 1945.  His induction examination revealed no musculoskeletal defects.  His service treatment records (STRs) contain no complaints regarding his left knee.  During his January 25, 1946, discharge examination, he was again found to have no musculoskeletal defects.  He reenlisted on January 28, 1946, but an examination was not provided.  During his later December 1946 discharge examination, it was noted that he had injured his left knee in 1938, so prior to his service, and that ever since he had had sharp intermittent pains and limitation of flexion of 20 percent.  The examination report indicated the left knee defect was not incurred in the line of duty, and the physician conducting the examination determined it would not result in disability.

In February 1947, the Veteran claimed entitlement to service connection for a "subcut" on the left thigh.  An examination was scheduled, however, he could not be located right away, and it resultantly was not performed until September 25, 1950.  

The examination report noted that he had mentioned having injured his left knee in 1938, so before his service, but that it became worse during his service.  During the examination, he complained that his left knee was painful and achy when bending or when walking too much or climbing steps.  On examination, he was able to squat, flex his knee, swing his leg backwards and forwards, and get into and out of a chair.  There was no limited motion, no crepitus, no instability, and no indication of internal derangement.  His patella also was normal.  The examiner indicated, as well, there was no muscle atrophy, which would usually be seen in cases where the knee had been sore for some time.  He asked the Veteran to demonstrate the disability in his left knee, which the Veteran was unable to do.  The examiner found no residuals of disease or injury, nevertheless ordered an 
X-ray as a means of further evaluation.  The X-ray, dated October 3, 1950, showed a localized aseptic necrosis of the dessicans type, involving the medial condyle of the femur.  The radiology report noted the changes appeared just minimal, though follow-up examination was recommended for a more conclusive diagnosis. 


On October 16, 1950, the RO denied the Veteran's claim, finding that there was no evidence of aggravation of the left knee injury during his service, noting the injury had occurred prior to his induction into the military.  He was notified of the decision by mail to his address of record, and there is no indication it was undeliverable.  He did not appeal that decision.

He argues that the X-ray report showed aggravation of his left knee injury, and that the RO must have overlooked it when deciding his claim, otherwise service connection would have been granted.  The denial of the existence of evidence that does indeed exist has been held to meet the requirements of CUE.  Bouton v. Peake, 23 Vet. App. 70 (2008).  However, the Board also notes that in February 1990, 38 U.S.C.A. § 5104(b) was enacted, which requires that RO decisions specify evidence considered and reasons for disposition.  See also Crippen v. Brown, 9 Vet. App. 412 (1996).  Prior to the enactment of that statute, the Court required that it be clear from the face of the RO's decision that a particular piece of highly probative evidence had not been considered in the RO's adjudication of the case.  See id, citing Eddy v. Brown, 9 Vet. App. 52, 58 (1996).  So, here, the requirement for a detailed statement of reasons and bases was inapplicable at the time of the challenged rating decision.  See, e.g., Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (In general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require the RO to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the rating board was presumed to have made the requisite findings under a presumption of validity).  Because the RO had no obligation at the time of issuance of the 1950 decision to recite the evidence considered, "[s]ilence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record." See id; see also Russell; and, Mason v. Brown, 8 Vet. App. 44 (1995).  A current provision of law not applicable at the time of the challenged decision may not form the basis for a CUE allegation.  Id. 

As already explained, the law provides that a prior final and binding rating action will be revised only on the basis of CUE. 38 C.F.R. § 3.105(a).  Such error exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell, 3 Vet. App. 310, 313 (1992).  A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Id.  CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. 40, 43 (1993).

The Veteran's argument, that evidence was overlooked, can be viewed as a failure to consider all of the evidence of record (pursuant to 38 C.F.R. § 3.303(a) (2013); 38 C.F.R. § 3.63(a) (1949)), or can be viewed as an error in fact-finding.  Bouton, supra.  The evidence on file at the time of the October 1950 rating decision consisted of his STRs, his February 1947 claim for compensation, and the examination report, which included the X-ray report.  His STRs showed no left knee complaints, and the left knee defect at separation was found to have been 
pre-existing and not incurred or aggravated in the line of duty.  During the VA examination, he apparently recounted previously having injured his knee, which was normal upon physical examination.  The X-ray report showed aseptic necrosis that appeared just relatively minimal.  The examination occurred nearly four years after his separation from service, and it is unclear from the findings on the X-ray report that aseptic necrosis was related to the pains he previously had experienced during his service.  At the very least, reasonable minds could disagree on this.  It is clear that the RO had the entire examination report, including the X-ray, prior to issuing the October 1950 decision, as it was attached to the examination report, which was marked as received on October 11, 1950.  It is not clear, or undebatable, however, that the X-ray evidence was not considered.  In considering the time that had lapsed since separation from service, the findings of the separation examination, and the findings from the VA orthopedic examination, none of which favored his claim, the RO might have found the preponderance of the evidence outweighed the X-ray report.  Although the rating decision was not optimally comprehensive in its discussion, again, the Court has recognized that RO decisions issued prior to February 1990 may not be as thorough as those by today's standards.  See Natali, Pierce, Joyce, supra.  Given the evidence that militated against his claim, the Board does not find it undebatable that an error occurred, and therefore cannot agree that CUE was committed.

Although the Board finds that it is not undebatable that the X-ray was overlooked, even when assuming it was, it is not undebatable that the X-ray would have manifestly changed the outcome of the case.  It was taken nearly four years after separation from service and not accompanied by any opinion indicating the findings were related to the Veteran's service, such as to a specific injury other than the one he had sustained prior to his service.  As discussed in the recent case of King v. Shinseki, No. 12-0949, p. 10., a manifest change is not whether the RO would have been required to obtain a clarifying opinion.  Indeed, the failure to fulfill the duty to assist does not constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

Next, the Veteran argues that there also was CUE in the more recent August 1990 rating decision, in that he was required to provide new and material evidence to reopen his claim, since it was previously denied and not timely appealed.  He argues that the presumptions of soundness and aggravation were enacted in 1958, so in the interim, and that these were liberalizing enactments such that new and material evidence was not required.  See Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  Indeed, Routen does reiterate that, "[w]hen a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation."  Routen, 142 F.3d at 1441, citing Spencer v. Brown, 17 F.3d 368, 373 (Fed. Cir. 1994).  However, the change in the law that resulted from enactment of the presumptions of soundness and aggravation was procedural, not liberalizing.  It did not create a new basis of entitlement; rather, it increased the evidentiary standard for rebutting the presumptions.  Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Routen, 142 F.3d at 1441.  Further, the presumptions of soundness and aggravation were in existence at the time of the Veteran's February 1947 claim, essentially unchanged from the language in effect presently.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), (2013); VAR 1063(b) (1946); 38 C.F.R. § 3.63 (1948); see also VA Inst. No. 1 to Sec. 9(a) and (b) of Pub. Law No. 78-144, Par. 2(d) (effective July 13, 1943).  Thus, it was not error for the RO to require new and material evidence for the Veteran's claim to be reopened, owing to the finality (res judicata) given the RO's prior denial of this same claim.

Accordingly, all told, there was no CUE in either of those prior rating decisions.

The Veteran has additionally argued that the even more recent March 2012 rating decision involved CUE, as well, because the RO again required new and material evidence to reopen his claim.  Because however this decision is still in appellate status, there is no final adverse decision that can be subject to a CUE collateral attack or motion; thus, as a matter of law, the Veteran cannot assert a claim of CUE in that decision.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).

Reopening of the Claim

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Service connection requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or that VA accept, as true, an assertion that is beyond the competence of the person making it.  See also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence also is necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that a Veteran alleges different theories of entitlement, from those previously alleged, does not obviate the need to have new and material evidence to reopen his claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); and, Bingham v. Principi, 18 Vet. App. 470 (2004).

When determining whether there is new and material evidence, VA adjudicators need only to look back to the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was a prior denial on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).

In this particular case at hand, as already discussed, the RO denied entitlement to service connection for a left knee disability in October 1950 because there was no evidence that the Veteran's pre-service left knee injury had been aggravated during his service.  That is, there was no evidence showing that his consequent left knee disability had increased in severity during his service, or of an incident in service that would have aggravated it.  At the time of that earlier decision, the evidence of record included his STRs, his claim for compensation, and the report of his VA compensation examination.

In November 1989, he requested that his claim be reopened, which was denied in August 1990 because the evidence submitted, personal statements, did not provide a medical basis for granting the claim.  The RO's decision explained this, so there was sufficient information for him to understand that he would not be awarded benefits for this claim.  On August 28, 1990, the RO notified him of that decision, and he did not file an appeal in response.  Therefore, that August 1990 RO decision is final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013).

At the time of that decision, the Veteran had submitted a personal statement and two statements from his brothers.  Together, these statements indicated he did not have a problem with his knee prior to service; that he hit his knee on the side of a tank in 1945, during his service, but was unable to have it looked at by a doctor; that his pain had continued since his service; that a chip was removed from his knee sometime in the 1960s; and that his knee eventually was replaced in 1989.

The question, then, is whether there has been new and material evidence submitted since that August 1990 denial that, when considered by itself or in conjunction with the existing evidence of record, relates to an unestablished fact necessary to decide the claim.  The Board finds that new and material evidence indeed has been submitted.  VA treatment records dated since August 1990 show the Veteran has degenerative joint disease (DJD), i.e., arthritis of his left knee, so confirming he has current disability.  During his hearing in January 2014 he provided more detail regarding the injury to this knee during his service.  He said that he hit the inside of this knee on the sharp corner of a tank.  The aseptic necrosis noted during his service was on the medial condyle, which is on the inside of the knee.  He testified to having pain during his service and continually since.  He also said that his knee was swollen during the September 1950 VA examination.


This additional evidence directly addresses elements of service connection that were not shown by the previous evidence of record and, in this way, supports a possible relationship between this claimed disability and the Veteran's service.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (the post-VCAA version of the governing VA regulation, 38 C.F.R. § 3.156, does not require the submission of new and material evidence as to each previously unproven element of a claim to be reopened; that is, the evidence does not have to be new, material, and raise a reasonable possibility of substantiating the claim; that is to say, there are just two, not three, requirements for reopening a claim).  It is also worth reiterating that the credibility of this evidence is presumed, albeit just to determine whether it is new and material.  See Justus, 3 Vet. App. at 512-513.  As this additional evidence is in fact new and material, this claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal to revise the October 1950, August 1990, and March 2012 RO decisions on the basis of CUE is denied.

New and material evidence having been received, however, the claim of entitlement to service connection for a left knee disability is reopened.  The appeal of this claim is granted to this extent only.


REMAND

This claim for a left knee disability requires further development before being readjudicated on a de novo basis, meaning on its underlying merits, as does the derivative claim for eye disability.


In regards to his left knee claim, the Veteran has not been examined since 1950.  An examination therefore is needed assessing the nature and extent of all current disability affecting this knee.  The Board also sees that the RO was unable to locate VA treatment records from the Dallas VA Medical Center (VAMC) from 1950 to 1996.  Although notified of this in the September 2013 Statement of the Case (SOC), which pertained instead to his claim to service connect his eye disability, he was not properly advised of the steps taken to locate these records or of what he may do to supplement the record given their absence.  38 C.F.R. § 3.159(e).  As he has testified to having two knee surgeries at that VAMC, these records are relevant to his claim, and he should be given an opportunity to submit them.

In regards to his eye disability, he has testified that anti-inflammatory drugs he takes for his left knee pain have caused or contributed to this additional disability, including his glaucoma.  This theory has not been investigated by a physician.  Because his eye claim is inextricably intertwined with his left knee claim, it also must be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran appropriate notification of the efforts taken to secure copies of his Dallas VAMC treatment records dated from 1950 to 1996, and advise him of what he can do to supplement the file given VA's inability to obtain these records, pursuant to 38 C.F.R. § 3.159(e).


2.  Also ask the Veteran to identify where he has received other treatment for his left knee and eye disabilities.  Obtain all identified records not already associated with the claims file.

3.  Upon receipt of all additional records, schedule an appropriate examination to determine the nature and extent of the Veteran's left knee disability.  To facilitate making this important determination, the VA examiner is asked to review the claims file (both virtual and physical), ensuring review of the Veteran's medical history, as well as his personal statements regarding hitting his left knee on a tank during his service and having experienced persistent pain and other symptoms ever since.

All necessary diagnostic testing and evaluation should be performed. 

The examiner is asked to provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that any of the current left knee disability is related or attributable to the Veteran's service, especially to the specific trauma he is citing as the source or cause of this present-day disability.  The examiner is advised that the Veteran's STRs do not document any such injury to his left knee, but this, alone, is not dispositive of whether the claimed trauma occurred, although it is evidence to be considered in making this determination.  Ultimately, the Board will have to access the Veteran's credibility regarding this assertion, so in the meantime please indicate whether his current left knee disability is consistent with the type of injury he alleges he sustained during his service.  Specifically, he has testified to hitting the inside of his left knee on a sharp corner of a tank during training exercises, and to having chronic pain while in and since service as a consequence.

In formulating this opinion, the examiner is advised the Veteran's entrance examination in July 1945 showed no orthopedic or other relevant defects, so it is presumed that he was in sound physical health when entering service.  This presumption can be rebutted, but it requires clear and unmistakable evidence that the disability pre-existed his service and was not aggravated by his service.  Therefore, the examiner is asked to provide an opinion on whether it is undebatable that the Veteran entered service with a pre-existing left knee disability, owing to the injury he had sustained to this knee in 1938 (prior to his service), and, if so, whether it is also undebatable that it did not increase in severity beyond its normal progression during his service.

The examiner therefore must take care to address the correct legal standards (e.g., very likely, as likely as not, unlikely, versus clear and unmistakable evidence), depending on whether the left knee disability pre-existed the Veteran's service.

"Clear and unmistakable evidence" is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

"Very likely" obviously is supportive of the claim.  The term "as likely as not" means at least 50-percent probability and is equally favorable to the claim.  It does not however mean merely within the realm of medical possibility, rather, that the weight of evidence for and against a conclusion is so evenly divided that it is as reasonable to find in favor of causation as it is to find against it.  "Unlikely" obviously tends to go against the claim.

All opinions must be accompanied by explanatory rationale, i.e., with medical explanation or citation to supporting evidence in the file.

4.  Following completion of the above directive, and only if the left knee is found to be service connected, schedule an appropriate examination for an additional medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any of the anti-inflammatory drugs prescribed for treatment of the Veteran's left knee disability caused OR are aggravating (meaning chronically worsening) any of his eye disability, including especially his glaucoma.  In other words, an opinion is needed concerning whether his eye disability is secondary to his left knee disability.

To facilitate making this determination, the VA examiner is asked to review the claims file (both virtual and physical), ensuring consideration of the Veteran's medical history as well as his personal statements and hearing testimony.

The opinion must include explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

5.  Ensure the requested opinions are responsive to the particular questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


